DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 9, in paragraph [0044] in lines 16 and 18, “the tire 30” should be changed to “the tire 20” in order to match the reference character shown in Fig. 7. 
Appropriate correction is required. Suggested changes are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 2, line 1, it is unclear whether “the protrusions” is referring to the protrusions in the first patterned region and the second patterned region together such that the protrusions in the first patterned region are coupled together with the 
Claims 3-5 are also rejected due to their dependence on rejected claim 2. 
For claims 2-5, appropriate correction is required in order to overcome the indefiniteness rejections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (U.S. 2016/0137007) (of record) in view of Miyasaka et al. (WO 2016/182076 with English equivalent U.S. 2018/0141390) (of record) (Miyasaka). 
Regarding claim 1, Murata discloses a tire (title) comprising: a decorative portion (12) that is formed at a tire outer surface (see Fig. 2; [0027]) and that includes a base face (see Fig. 4); and a first patterned region (13) and a second patterned region (14), in each of which a plurality of protrusions (15) project from the base of the decorative portion (12) ([0030]-[0031]; see Fig. 4). Murata further discloses that the protrusions (15) in the first patterned region (13) and the second patterned region (14) have a density of from 4 ridge/cm to 40 ridge/cm ([0042]), giving the protrusions (15) a pitch of from 0.25 mm to 2.5 mm ([0043]), overlapping the claimed range of from 0.1 mm to 1.0 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Murata further discloses that the shapes of the protrusions (15) in the first patterned region (13) and the second patterned region (14) are different from each other as viewed along a direction orthogonal to the base face (see Fig. 6). Murata further discloses a desire to create a tire with a decorative portion with excellent camouflage properties ([0001]). Murata fails to disclose, however, that the protrusions (15) in the first patterned region (13) and the second patterned region (14) have a projection height of from 0.1 mm to 1.0 mm. 
Miyasaka teaches (as seen in Figs. 1-4B) a similar tire (title) comprising a decorative portion (20) that is formed at a tire outer face (see Fig. 1; [0079]) and that 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusions disclosed by Murata to have the projection height as taught by Miyasaka because they would have had a reasonable expectation that doing so would lead to effective suppressing of reflected light in the decorative portion as well as durable protrusions. 
Regarding claim 2, modified Murata discloses all of the limitations as set forth above for claim 1. Modified Murata further discloses that the protrusions (Murata: 15) in the first patterned region (Murata: 13) are coupled together (Murata: see Fig. 6) and that the protrusions (Murata: 15) in the second patterned region (Murata: 14) are coupled together (Murata: see Fig. 6). 
Regarding claim 3, modified Murata discloses all of the limitations as set forth above for claim 2. Modified Murata further discloses that each of the protrusions (Murata: 15) in the first patterned region (Murata: 13) is formed including extension portions (see Modified Figure 6 below) extending in a plurality of directions from an origin (see Modified Figure 6 below) as viewed along the direction orthogonal to the base face (Murata: see Fig. 6). 

    PNG
    media_image1.png
    409
    952
    media_image1.png
    Greyscale

Modified Figure 6, Murata
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (U.S. 2016/0137007) (of record) in view of Miyasaka et al. (WO 2016/182076 with English equivalent U.S. 2018/0141390) (of record) (Miyasaka) as applied to claims 2 and 3 above, and further in view of Hirota (JP 2012-188037 with English Machine Translation) (of record). 
Regarding claims 4 and 5, modified Murata discloses all of the limitations as set forth above for claims 2 and 3, respectively. Modified Murata further discloses that each of the protrusions (Murata: 15) in the second patterned region (Murata: 14) configures a rib-shaped protrusion (Murata: see Fig. 6; [0031]) and a plurality of the rib-shaped protrusions (Murata: 15) are formed at the pitch (Murata: [0043]). Modified Murata further discloses a desire to create a tire with a decorative portion with excellent camouflage properties (Murata: [0001]). Modified Murata fails to disclose, however, that each of the protrusions (Murata: 15) in the second patterned region (Murata: 14) are formed in a zigzag shape as viewed along the direction orthogonal to the base face. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusions in the second patterned region as disclosed by modified Murata to be formed in a zigzag shape as taught by Hirota because they would have had a reasonable expectation that doing so would lead to a further improvement in the camouflage properties of the decorative portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749